           Case 4:19-cv-00076-CDL Document 17 Filed 07/17/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

PEDRO J. BURGOS,                       §
                                       §
               Plaintiff,              §
      v.                               §      CIVIL ACTION
                                       §      FILE NUMBER: 4:19-CV-00076-CDL
OPTION ONE MORTGAGE CORP.              §
n/k/a SAND CANYON CORP.                §
                                       §
               Defendant.              §

                       MOTION TO SET ASIDE VOID ORDER

      COMES NOW, PEDRO J. BURGOS, the Plaintiff and hereby move this

Court to set aside and vacate the void order entered on May 2 nd, 2019 by the

Superior Court of Muscogee County due to lack of subject-matter jurisdiction

pursuant to Fed.R.Civ.P. 60(b)(4) and O.C.G.A. § 9-12-16 as incorporated through

Federal Rules of Decision Act under 28 U.S.C. § 1652 as shown to wit:

              I. GROUNDS FOR GRANTING PLAINTIFF’S MOTION

      1. The Superior Court of Muscogee County lacked subject-matter jurisdiction

to entered the order on May 2nd, 2019, due to Plaintiff’s pending appeal in this case,

and therefore a supersedeas was in place at the time of the May 1 st, 2019 hearing.

      2.    According to Georgia law, “O.C.G.A. § 5-6-46 provides that a notice of

appeal serves as a supersedeas in civil cases upon payment of all costs in the trial

court by the appellant. Because of the effect of the supersedeas the trial court loses

all jurisdiction as to matters contained within the appeal.” See, Cohran v. Carlin,

249 Ga. 510 (291 S.E.2d 538) (1982). See, Pl’s Attachments 1 & 2.


                                     Page 1 of 5
         Case 4:19-cv-00076-CDL Document 17 Filed 07/17/19 Page 2 of 5



       3. The record is clear; the Superior Court was deprived to subject-matter

jurisdiction. See, Upton v. Jones, 280 Ga. 895, 897, 635 SE2d 112 (2006) (“not even

that option is available since the filing of the notice of appeal operates as a

supersedeas and deprives the trial court of the power to affect the judgment appealed,

so that subsequent proceedings purporting to supplement, amend, alter or modify the

judgment, whether pursuant to statutory or inherent power, are without effect”).

       4. Therefore, the Superior Court no longer had subject-matter jurisdiction over this

case according to Georgia law, and the May 1st, 2019 hearing was coram non judice. See

also Aetna Cas. &c. Co. v. Bullington, 227 Ga. 485 (1) (181 S.E.2d 495) (1947) ("The filing of

a notice of appeal serves to supersede a judgment and while on appeal, the trial court is

without authority to modify such judgment"). See, Pl’s Attachments 1 & 2.

       5. The trial Court also lacked subject-matter jurisdiction according to Georgia law; to

modify, amend; set aside, vacate or review the Judge, William C. Rumer’s final order

entered on August 7th, 2013 and the final judgment entered on October 10th, 2014, after the

terms of court.   The Superior Court of Muscogee County did not have authority to review

Judge Rumer’s final judgments according to the Georgia Supreme Court holdings in Long v.

Long, 247 Ga. 624, 625, 278 S.E.2d 370 (1981) and Mandt v. Lovell, 293 Ga. 807, 810-811,

750 S.E.2d 134 (2013). At the May 1st, 2019’s hearing, Judge Bobby Peters had concerns

whether he could review Judge Rumer’s Final Orders and granted a Certificate of

Immediate Review. See, Superior Court’s Transcript of the May 1 st, 2019 Hearing. Before,

Judge Peters could issue such certificate, the Defendant’s counsels removed this case, in an

effort the bypass questions of Georgia law. Because, Judge Rumer found that Plaintiff

properly served the Defendant in this case, Judge Peters lacked subject-matter jurisdiction.


                                        Page 2 of 5
        Case 4:19-cv-00076-CDL Document 17 Filed 07/17/19 Page 3 of 5



                                 II. CONCLUSION

      1. The Plaintiff conclude that the Superior Court of Muscogee County clearly

lacked subject-matter jurisdiction while Plaintiff appeal is pending before the

Georgia Court of Appeal. That Court also lacked jurisdiction after the term of Court

to hear Defendant’s collateral attack upon the Superior Court’s final determination

of personal jurisdiction stated in the Superior Court’s Final Order entered on

August 7th, 2013. See according to the Georgia Supreme Court holdings in Long v.

Long, 247 Ga. 624, 625, 278 S.E.2d 370 (1981); Mandt v. Lovell, 293 Ga. 807, 810-

811, 750 S.E.2d 134 (2013). See, Pl’s Attachments 1 & 2. Moreover, Plaintiff also

move this Court to set aside the Superior Court’s order entered on May 2 nd, 2019,

because the Defendant’s Motion to Set Aside in the State Court was both untimely

and barred by the (3) year statute of limitation pursuant to O.C.G.A. § 9-11-60(f).

      2. The Court clearly lacks subject-matter jurisdiction over this case which

prevent any litigation in this Court of matters. If it appears at any time that a

District Court lacks subject matter jurisdiction over a case removed, the District

Court must remand the case as required by Federal law. See, 28 U.S.C. § 1447(c);

See also White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Once again, Defendant’s

counsels, have filed yet another frivolous removal of this case. Plaintiff has incurred

time, litigation expenses and cost. Therefore, based upon the forgoing facts of this

case, it should be clear to this Court, that Defendant’s counsel removed this case in

bad faith and it must be deemed frivolous with respect to Defendant’s notice.




                                     Page 3 of 5
        Case 4:19-cv-00076-CDL Document 17 Filed 07/17/19 Page 4 of 5



      3. At the very least, this Court must abstain from exercising jurisdiction over

this case according the Supreme Court under Younger v. Harris, 401 U.S. 37, 41

(1971). See, NRZ REO X, LLC v. 7440 McKee Road et al, Civil Action No. SU-19-

CV-1033 (2019).     Moreover, because this Court lacks jurisdiction over the

improperly removed case, this Court has no jurisdiction to hear this case under

Marshall v. Marshall, 547 U.S. 293, 308, 126 S.Ct. 1735, 164 L.Ed.2d 480 (2006).

      4. A parallel case for quiet title is now pending in the Superior Court. See,

NRZ REO X, LLC v. 7440 McKee Road et al, Civil Action No. SU-19-CV-1033

(2019). Therefore, the removal is improper, and this Court lacks jurisdiction under

Marshell, supra.   The Plaintiff and his counsel will move this Court for Rule 11

sanctions and for any cost under 28 U.S.C. § 1447(d) in a separate motion.

      WHEREFORE, the Plaintiff hereby move this Court to Court to set aside

and vacate the void order entered on May 2nd, 2019 by the Superior Court of

Muscogee County due to lack of subject-matter jurisdiction because of Plaintiff’s

pending appeal and said order is void pursuant to Fed.R.Civ.P. 60(b)(4) and

O.C.G.A. § 9-12-16 as incorporated through 28 U.S.C. § 1652.

      Respectfully submitted this __17TH,_ , day of July 2019.


                                _____________________________________
                                Frederick S. Jones, Esq.
                                Georgia Bar No. 143066
                                Attorney for the Plaintiff




                                    Page 4 of 5
        Case 4:19-cv-00076-CDL Document 17 Filed 07/17/19 Page 5 of 5



                          CERTIFICATE OF SERVICE

      COMES NOW, FREDERICK S. JONES, Attorney for Plaintiff in the

above-styled civil action and certify that I have served the Defendant’s counsel with

a copy of Plaintiff’s MOTION TO SET ASIDE VOID ORDER filed in support by

EFC E-Served and or by U.S. First Class Mail addressed as follows:

                          Mr. Gary J. Toman, Esq.
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road, N.E.
                          Suite 2400
                          Atlanta, Georgia 30326

      Respectfully submitted this __17th___ , day of July 2019.


                                _____________________________________
                                Frederick S. Jones, Esq.
                                Georgia Bar No. 143066
                                Attorney for the Plaintiff


JOHNSON, JONES, WATKINS & COOPER, P.A.
c/o Frederick S. Jones, Esq.
218 Flat Shoals Church Road
Stockbridge, Georgia 30281
(678) 583-8551 (Office)
Email: black_dragon_talon@yahoo.com




                                     Page 5 of 5
